Name: Commission Regulation (EEC) No 2109/82 of 30 July 1982 fixing the export refunds on syrups and certain other sugar products exported in the natural state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7 . 82 Official Journal of the European Communities No L 223/23 COMMISSION REGULATION (EEC) No 2109/82 of 30 July 1982 fixing the export refunds on syrups and certain other sugar products exported in the natural state down general rules for the production refund on sugar used in the chemical industry Q, to the products listed in Annex I to the last mentioned Regulation ; Whereas the basic amount of the refund on the other products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 1785/81 exported in the natural state must be equal to one-hundredth of an amount which takes account, on the one hand, of the difference between the intervention price for white sugar for the Commu ­ nity areas without deficit for the month for which the basic amount is fixed and quotations or prices for white sugar on the world market and, on the other, of the need to establish a balance between the use of Community basic products in the manufacture of processed goods for export to third countries and the use of third country products brought in under inward processing arrangements ; Whereas the application of the basic amount may be limited to some of the products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 1785/81 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 19 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 19 of Regulation (EEC) No 1785/81 provides that the difference between quotations or prices on the world market for the products listed in Article 1 ( 1 ) (d) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Article 8 of Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar (3), as last amended by Regulation (EEC) No 1489/76 (4), provides that the export refund on 100 kilograms of the products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 1785/81 is equal to the basic amount multiplied by the sucrose content, including, where appropriate, other sugars expressed as sucrose ; whereas the sucrose content of the product in question is determined in accordance with Article 13 of Commission Regulation (EEC) No 394/70 of 2 March 1970 on detailed rules for granting export refunds on sugar (5), as last amended by Regula ­ tion (EEC) No 1 467/77 (6); Whereas Article 7 of Regulation (EEC) No 766/68 provides that the basic amount of the refund on sorbose exported in the natural state must be equal to the basic amount of the refund less one-hundredth of the production refund applicable , pursuant to Council Regulation (EEC) No 1400/78 of 20 June 1978 laying Whereas Article 19 of Regulation (EEC) No 1785/81 makes provision for setting refunds for export in the natural state of products referred to in Article 1 ( 1 ) (f) and (g) of that Regulation ; whereas the refund must be fixed per 100 kilograms of dry matter, taking account of the export refund for products within subheading 17.02 B II a) of the Common Customs Tariff and for products referred to in Article 1 ( 1 ) (d) of Regulation (EEC) No 1785/81 and of the economic aspects of the intended exports ; whereas the refund is to be granted only for products complying with the conditions in Article 3 of Commission Regulation (EEC) No 1469/77 of 30 June 1977 laying down rules for applying the levy and the refund in respect of isoglu ­ cose and amending Regulation (EEC) No 192/75 (8) ; Whereas, if the refund system is to operate normally refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2*25 % , a rate of exchange based on their central rate, (') OJ No L 177, 1 . 7 . 1981 , p . 4 . (2) OJ No L 74, 18 . 3 . 1982, p . 1 . ( 3) OJ No L 143, 25 . 6 . 1968 , p. 6. (4) OJ No L 167, 26 . 6 . 1976, p . 13 . h OJ No L 50 , 4 . 3 . 1970 , p . 1 . 0 OJ No L 170, 27 . 6 . 1978 , p . 9 . (8) OJ No L 162, 1 . 7 . 1977, p . 9 .(6) OJ No L 162, 1 . 7 . 1977, p . 6 . No L 223/24 Official Journal of the European Communities 31 . 7. 82 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; HAS ADOPTED THIS REGULATION : Article 1 Whereas the refunds referred to above must be fixed every month ; whereas they may be altered in the intervening period ; The export refunds on the products listed in Article 1 ( 1 ) (d), (f) and (g) of Regulation (EEC) No 1785/81 , exported in the natural state, shall be as set out in the Annex hereto. Article 2 Whereas application of these quotas results in fixing refunds for the products in question at the levels given in the Annex to this Regulation ; This Regulation shall enter into force on 1 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1982. For the Commission Poul DALSAGER Member of the Commission 31 . 7 . 82 Official Journal of the European Communities No L 223/25 ANNEX to the Commission Regulation of 30 July 1982 fixing the export refunds on syrups and certain other sugar products exported in the natural state (ECU) CCT heading No Description Basic amount per percentage point of sucrose content and per 100 kg net of the product in question (') Amount of refund per 100 kg of dry matter (2) 17.02 Other sugars in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : D. Other sugars and syrups (other than lactose , glucose and malto-dextrine) : I. Isoglucose ex II . Other, excluding sorbose 0-3367 33-67 E. Artificial honey, whether or not mixed with natural honey 0-3367  F. I. Caramelized sugar and molasses containing, in the dry state, 50 % or more by weight of sucrose 0-3367  21.07 Food preparations not elsewhere specified or included : F. Flavoured or coloured sugar syrups : III . Isoglucose IV. Other (other than lactose, glucose and malto-dextrine syrups) 0-3367 33-67 (') The basic amount is not applicable to syrups which are less than 85 % pure (Regulation (EEC) No 394/70). Sucrose content is determined in accordance with Article 13 of Regulation (EEC) No 394/70 . (2) Applicable only to products referred to in Article 3 of Regulation (EEC) No 1469/77.